Citation Nr: 1639414	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-25 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.
 
2.  Entitlement to service connection for a left knee disability, as secondary to a right knee disability.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard with periods of active duty service from March 1975 to July 1975 and May 1983 to September 1984.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a bilateral knee condition.  In June 2014, the Board remanded the claims for additional development.

In the Board's June 2014 remand, it noted the following: in July 2011, VA received a new VA Form 21-22, appointing Disabled American Veterans (DAV) as his representative, in place of The American Legion.  This request was received more than 90 days after the Veteran's appeal was certified to the Board in July 2010.  The Veteran had not demonstrated on motion that good cause for the requested change in representation.  The Board therefore continued to recognize The American Legion  as the Veteran's representative, and referred the matter to the AOJ for appropriate action.  Citing 38 CFR 20.1304(b)(1).  

Notwithstanding that DAV has continued to submit argument on behalf of the Veteran, as there is no VA Form 21-22 (Appointment of Representative) of record designating appointment of DAV as the Veteran's representative, and the Board continues to recognize The American Legion as the Veteran's representative. 

In May 2016, VA requested that the Veteran state whether or not he wanted the American Legion, DAV, or some other representative, or no one, to represent him.  In July 2016, the Veteran responded that he desired to represent himself.  Thus, the Board recognizes the Veteran as proceeding pro se in this appeal.  38 C.F.R. § 20.608(a) (2015)

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran does not have a right knee disability that was caused by his service.

2.  The Veteran does not have a left knee disability that was caused by his service, or that was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a right knee disability and a left knee disability.  The Veteran contends that he injured his right knee while on active duty service in 1975, and that it has deteriorated since then.  He also contends that his left knee disability was caused or aggravated by his right knee disability, because his left knee has to take more of the weight-bearing to compensate for his right knee disability.

In March 2009, the Veteran filed his claim.  In July 2009, the RO denied the claim.  The Veteran has appealed.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for right ear hearing loss and tinnitus.  

The Veteran's service treatment records for his first period of active duty do not show treatment for knee symptoms, or a diagnosis involving a knee disorder, with the exception of an April 1975 report, which shows that the Veteran complained of a two-day history of right knee pain after he fell and landed on his knee.  The impression was contusion, with no physical findings.  The Veteran's separation examination report from his first period of active duty, dated in July 1975, shows that his lower extremities were clinically evaluated as normal.  There was no finding, notation, or diagnosis involving a knee.  

In an associated "report of medical history," he indicated that he did not have a history of a "'trick' or locked knee."  

The claims file does not include any medical evidence dated between the Veteran's first and second periods of active duty, other than service treatment records associated with duty in the Army National Guard (ANG).  This evidence includes an examination report, dated in June 1979, which shows that his lower extremities were clinically evaluated as normal.  

The Veteran's service treatment records for his second period of active duty include an entrance examination report, dated in May 1983, which shows that his lower extremities were clinically evaluated as normal.  This evidence does not show treatment for knee symptoms, or a diagnosis involving a knee disorder.  A separation examination report is not of record.

As for the post service medical evidence, it includes ANG service treatment records.  This evidence includes examination reports, dated in July 1987, January 1992, and March 1996, which show that his lower extremities were clinically evaluated as normal.  A March 1996 "report of medical history" shows that he indicated that he did not have a history of a "'trick' or locked knee."  

VA progress notes, dated between 2001 and 2015, show that in 2001, the Veteran sought treatment for complaints of left knee symptoms.  The report notes bursitis.  In October 2001, he sought treatment for  a history of left knee pain of "a few months," and he reported that he had to do a lot of bending and lifting at work.  The diagnosis noted DJD vs. old meniscal tear.  Reports, dated in 2008, show complaints of bilateral knee symptoms, with notations of arthralgias.  An X-ray report, dated in November 2008, contains an impression of mild degenerative changes seen in both knee joints.

A VA examination report, dated in May 2009, shows that the examiner diagnosed the Veteran with right knee degenerative joint disease.  The examiner concluded that it is less likely than not that his right knee condition was causally related to his injury in service.  The examiner explained that there was only one entry in the service treatment records of a right knee injury, and that it was not chronic in service or after service.  The left knee was not examined. 

A private X-ray report for the left knee, dated in June 2010, contains an impression noting degenerative changes about the left knee, moderate to severe in nature, with no acute bony abnormality.  

In June 2014, the Board remanded this claim.  The Board determined that the May 2009 VA opinion was inadequate, stating that the examiner's negative nexus opinion failed to consider the Veteran's lay statements of continuous symptoms since service.  Citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

A VA knee and lower leg conditions disability benefits questionnaire (DBQ), dated in July 2014, shows the following: the Veteran's claims file had been reviewed.  The diagnoses were mild degenerative arthritis, right knee, with a date of diagnosis of January 2014, and mild to moderate degenerative arthrosis, left knee, with a date of diagnosis of July 2014.  The Veteran reported being treated during service for knee symptoms on one occasion in April 1975, for a right knee injury after a fall.  His examination at that time was negative, with no physical findings.  The diagnosis was contusion.  He was put on heat therapy.  No follow-up treatment was found.  He was first seen for his left knee about four years ago, and he was told that he had arthritis.  An X-ray for the left knee was noted to show moderate tricompartmental degenerative arthrosis, progressive in comparison to his 2008 X-ray.  The impression was moderate tricompartmental degenerative arthrosis, most prominent in the medial femoral tibial compartment.  The examiner concluded that the Veteran's right knee condition is less likely as not (less than 50 percent probability) incurred in or caused by his service.  The examiner explained that there was only one treatment for right knee symptoms during service, in April 1975, at which time he had a negative examination, with no physical findings, and no follow-up treatment.  The Veteran was not treated for a knee until treatment at VA in 2001, and this was for his left knee.  He was not treated for both knees until July 2002.  There is no evidence of chronicity for a right knee condition in the SMRs (service treatment records) and there is no continuity of care for the right knee in the years proximal to military service.  

With regard to the left knee, the examiner concluded that it may be at least partially due to his right knee condition, however, he was first treated for his left knee in 2001, and his right knee has been determined not to be due to his military service.   An associated October 2001 VA X-ray report was noted to show minimal arthritic changes of the left knee.  A July 2007 VA X-ray report was noted show mild to moderately severe osteoarthritis of the left knee.   

The Board finds that the claims must be denied.  With regard to the right knee, with the exception of an April 1975 treatment for right knee symptoms (with a negative physical examination and no physical findings, and a diagnosis of "contusion"), the Veteran is not shown to have received treatment for, or a diagnosis involving, right knee symptoms during his first period of active duty service.  A right knee disorder is not shown in his May 1975 separation examination report.  There is no relevant medical evidence dated between separation from his first period of active duty, and his second period of active duty.  Upon entrance into his second period of active duty, his lower extremities were clinically evaluated as normal.  There is no evidence of treatment for right knee symptoms during his second period of active duty service.  Therefore, a chronic right knee condition is not shown during service.  See 38 C.F.R. § 3.303(a).   

Following separation from his second period of active duty service, treatment for a knee condition is first shown in 2002.  This is about 17 years after separation from his second period of service.  There is no evidence of right knee arthritis within a year of separation from service.  There is no competent opinion in support of the claim.  The only competent opinion is found in the July 2014 VA DBQ, and this opinion weighs against the claim.  This opinion is considered highly probative, as this opinion is shown to have been based on a review of the Veteran's claims file, and as it contains a sufficient explanation for the conclusion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right knee disability, and that the claim must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.

With regard to the left knee, there is no evidence of treatment for left knee symptoms during service, or a diagnosed left knee condition during service.  Therefore, a chronic left knee condition is not shown during service.  See 38 C.F.R. § 3.303(a).  

A left knee disability is first shown many years after service, there is no evidence of left knee arthritis within a year of separation from service, and there is no competent opinion of record in support of the claim on a direct or presumptive basis.  Therefore, service connection for a left knee disability on a direct or presumptive basis is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.

However, the Veteran primarily argues that his right knee should be service-connected, and that his left knee disorder has been caused or aggravated by his right knee disorder, such that service connection for a left knee disability is warranted on a secondary basis.  However, in this decision the Board has determined that service connection is not warranted for a right knee disorder.  Service connection is currently only in effect for right ear hearing loss, and tinnitus, and there is no competent evidence associating either of these disabilities with his left knee disability.  In summary, there is no underlying service-connected disability upon which service connection may be granted on a secondary basis, and the secondary service comention claim must be denied.  See 38 C.F.R. § 3.310. 

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Board first notes that the Veteran has not asserted that he had any relevant left knee symptoms during service.  As to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  A knee disability is not shown during service, or until well after service.  Etiological opinions have been obtained that weigh against the claims.  The July 2014 VA examiner is shown to have considered the Veteran's reported medical history.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service, or due to what he believes should be a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded an examination, and etiological opinions have been obtained.  

In June 2014, the Board remanded these claims.  The Board directed that any outstanding VA treatment records be obtained.  VA progress notes, dated up to 2014, were subsequently obtained.  The Board further directed that the Veteran be scheduled for an examination to determine the nature and etiology of his knee disabilities, and that etiological opinions be obtained.  In July 2014, this was done. 
Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a right knee disability, and a left knee disability, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


